These cases are before us on rehearing. The original opinion of this court is reported in 139 So. 563.
Clearly these cases now, and at the time of rehearing, present only moot questions. While we have the authority to pass on moot questions, yet in view of the importance of the issues presented, since a majority of the members of this court will retire from the court within a few weeks, we deem it best to dismiss the cases and leave the parties, and the questions involved, in the same position as occupied at the time of filing the suits.
Accordingly, these two cases are dismissed on the ground that they present only moot questions.